                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
PETER DIPIETRO,                     :
                                    :
          Petitioner,               :    Civ. No. 19-13891 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
MATTHEW LEITH,                      :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:
Peter DiPietro
4321 Atlantic Brigantine Blvd.
Brigantine, NJ 08203
     Petitioner Pro se

HILLMAN, District Judge

     Peter DiPietro has filed a Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 on behalf of Michael Roberts, an

inmate at the Burlington County Correctional Facility.   ECF No.

1.   He argues Mr. Roberts must be released from custody because

the charges of failure to pay child support are invalid.   Id.

Petitioner also moves for summary judgment based on the State’s

alleged failure to respond to the habeas petition.   ECF No. 3.

For the reasons that follow, the Court will deny the motion for

summary judgment and dismiss the habeas petition.

I.   BACKGROUND

     Petitioner states that Mr. Roberts’ child support matter

has been transferred to the State of South Carolina and that Mr.
Roberts owes no child support obligations to the State of New

Jersey.    ECF No. 1 at 1.     He alleges Mr. Roberts was arrested in

South Carolina and extradited to New Jersey.       Id.    He argues

“[t]he child support industry is a total fraud.”         Id. at 3.

      Petitioner thereafter filed a motion for summary judgment

based on the State’s alleged failure to respond to the habeas

petition.    ECF No. 3.     Petitioner asks the Court to award Mr.

Roberts damages under 42 U.S.C. § 1983 in addition to dismissing

the charges against him and ordering his release.         Id.

II.   DISCUSSION

      A.   Legal Standard

      Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.       The Court will liberally construe pro se

pleadings and hold them to less stringent standards than more

formal pleadings drafted by lawyers.       Erickson v. Pardus, 551

U.S. 89, 94 (2007); Higgs v. Attorney Gen. of the U.S., 655 F.3d

333, 339 (3d Cir. 2011), as amended (Sept. 19, 2011) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).       A pro se habeas

petition and any supporting submissions must be construed

liberally and with a measure of tolerance.

      Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

                                     2
McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     Summary judgment should be granted when the pleadings,

depositions, answers to interrogatories, admissions on file, and

affidavits show that there is no genuine dispute as to any

material fact and that the moving party is entitled to a

judgment as a matter of law.   Fed. R. Civ. P. 56(c).    A disputed

fact is material when it could affect the outcome of the suit

under the governing substantive law.     Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).    A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.   Id. at 250.    The Court should view the

facts in the light most favorable to the non-moving party and

make all reasonable inferences in that party’s favor.     Hugh v.

Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

     B.   Analysis

     Petitioner brings this action under 28 U.S.C. § 2241.       To

the extent Petitioner moves for summary judgment based on New

Jersey’s alleged failure to respond to the habeas petition, the

Court denies the motion.   ECF No. 3.    First, New Jersey was

under no obligation to answer the petition.     Under the Habeas

Rules, “[t]he respondent is not required to answer the petition

unless a judge so orders.”   28 U.S.C. § 2254 Rule 5(a) (made

applicable through Rule 1(b)).    Second, judgment based on a

                                  3
failure to answer would more appropriately be considered default

judgment, and “[d]efault judgment is inapplicable in the habeas

context.”    Riley v. Gilmore, No. 15-351, 2016 WL 5076198, at *1

(E.D. Pa. Sept. 20, 2016).    Under either theory, Petitioner is

not entitled to judgment as a matter of law.

     Petitioner attempts to bring this § 2241 as a “next friend”

to Mr. Roberts.    “[U]nder the ‘next friend’ doctrine, standing

is allowed to a third person only if this third person could

file and pursue a claim in court on behalf of someone who is

unable to do so on his/her own.”       In re Telfair, 745 F. Supp. 2d

536, 560 (D.N.J. 2010), aff'd in part, vacated in part sub nom.

Telfair v. Office of U.S. Attorney, 443 F. App'x 674 (3d Cir.

2011).   The Supreme Court has set forth two requirements for

asserting “next friend” standing.      “First, a ‘next friend’ must

provide an adequate explanation — such as inaccessibility,

mental incompetence, or other disability — why the real party in

interest cannot appear on his own behalf to prosecute the

action.”    Whitmore v. Arkansas, 495 U.S. 149, 163 (1990).

“Second, the ‘next friend’ must be truly dedicated to the best

interests of the person on whose behalf he seeks to litigate,

and it has been further suggested that a ‘next friend’ must have

some significant relationship with the real party in interest.”

Id. at 163–64.    “The burden is on the ‘next friend’ clearly to




                                   4
establish the propriety of his status and thereby justify the

jurisdiction of the court.”   Id. at 164.

     Petitioner has failed to establish standing to bring this

habeas petition.   He has not shown that Mr. Roberts is incapable

of bringing this petition on his own behalf, nor has he shown

that he has a “significant relationship” with Mr. Roberts.    The

petition will be dismissed for failure to establish standing.

     The Court notes that Petitioner is subject to this Court’s

January 3, 2013 Order in Civil Action 1:12-2338, DiPietro v.

Morisky, et al., Docket No. 28, in which this Court Ordered that

Plaintiff was enjoined from filing any claims in this District

relating to his 2000 New Jersey state court divorce and child

custody case without prior permission of the Court (“Preclusion

Order”).   As this is a habeas action challenging the authority

of the State of New Jersey to bring criminal charges, the

petition does not implicate the Preclusion Order.

     However, the Court cautions Petitioner that subsequent

petitions raising the same claims or claims that could have been

raised are subject to dismissal as an abuse of the writ.    See

Queen v. Miner, 530 F.3d 253, 255 (3d Cir. 2008) (“[A]buse-of-

the-writ doctrine applies to section 2241 petitions[.]”); Noble

v. Barnett, 24 F.3d 582, 585 (4th Cir. 1994) (“In essence, the

doctrine mandates dismissal of claims presented in habeas




                                 5
petitions if the claims were raised, or could have been raised,

in an earlier petition.”).

     A petitioner may not appeal a final order denying relief

from a “detention complained of aris[ing] out of process issued

by a State Court” unless he makes “a substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(1)-(2).

“When the district court denies a habeas petition on procedural

grounds without reaching the prisoner's underlying

constitutional claim, a [certificate of appealability] should

issue when . . . jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its

procedural ruling.”   Slack v. McDaniel, 529 U.S. 473, 484

(2000).   Here, the Court denies a certificate of appealability

because jurists of reason would not find it debatable that

dismissal of the petition for lack of standing is correct.

III. CONCLUSION

     For the foregoing reasons, the motion for summary judgment

will be denied and the petition for writ of habeas corpus

dismissed.   No certificate of appealability shall issue.    An

appropriate order will be entered.

Dated: November 27, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.


                                 6
